Title: To Alexander Hamilton from Jonathan Cass, 27 January 1800
From: Cass, Jonathan
To: Hamilton, Alexander


          
            Sir,
            Wilmington Delaware January 27th 1800
          
          When I obtained your permission to go to Philadelphia last December it was for the purpose of Registering some Military land warrants, it is now an important object with me to have them located; the Secretary of the Treasury having appointed the 17th day of February next for that purpose, I am again necessitated to solicit your permission to go to Philadelphia about that time, three, or four days is all the time the business will require to be transacted in, and I feel a confidence that the Recruiting service will suffer no injury by my being absent for so short a time.
          I take the liberty to inclose to you a letter I have received from Lieut. Peter Robinson of the first Regt. of Infantry, stationed at George Town, in the county of Sussex in this State, that being his native place and of an influential family, his information is, I fancy is nearly correct, and which will make you acquainted with our prospects in that quarter, and his representation and ideas respecting the Recruiting service will apply in a degree I believe to every part of this State—
          I am Sir, with great respect & esteem, your most obedient servent.
          
            J. Cass Major 3d. R. Inft’y.
          
          Major General Hamilton
        